Citation Nr: 0616865	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1939 to December 
1946.  The appellant is the surviving spouse of the veteran.

The appellant's claim originally comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  In January 2004, the Board issued an opinion and 
remanded the claim to the RO in order to ascertain whether 
the appellant was seeking a hearing.  In September 2004 the 
Board again remanded the claim to the RO in order to obtain 
additional medical records and a nexus opinion from a 
pulmonary specialist.  Those actions having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in February 
2000 of cardiac arrest, as a consequence of ischemic 
cardiomyopathy due to coronary atherosclerotic heart disease.  
Generalized arthrosclerosis was listed as a contributing 
condition but not related to the cause of death.  

2.  During the veteran's lifetime, service connection for 
tuberculosis had been established for vocational 
rehabilitation purposes, but the veteran was not receiving VA 
compensation at the time of his death.
  
3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service, to include due to 
service-connected tuberculosis.

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death or 5 or more years from the date of discharge from 
service, was not a prisoner of war, and was not otherwise 
entitled to receive a total rating for a service connected 
disability at the time of his death.

5.  The veteran did not die while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, arising out of active military, 
naval, or air service after the beginning of the Spanish-
American war.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 
C.F.R. § 3.312 (2005).

2.  A cardiovascular disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107 (West 2002) ; 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2005).

4.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. 
§ 3501(a)(1) (West 2002); 38 C.F.R. § 21.3021(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant in this case is seeking to establish 
entitlement to benefits by demonstrating that the cause of 
the veteran's death was related to service.  She contends 
that the veteran's tuberculosis caused or contributed to his 
death.  

Under applicable law, a claimant of benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

The veteran's death certificate shows he died in February 
2000 of cardiac arrest, as a consequence of ischemic 
cardiomyopathy due to coronary atherosclerotic heart disease.  
On the death certificate, generalized arthrosclerosis is 
listed as a contributing condition but not related to the 
cause of death.  

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  The veteran was never service connected for 
any type of cardiovascular disorder.  Service medical records 
do not show any complaints, treatment, or diagnoses of any 
heart condition.  In a February 1943 examination no 
abnormalities of the cardiovascular system were found, and an 
August 1946 examination showed a normal heart, arteries, and 
pulse rate.  There were also no complaints, treatment, or 
diagnoses of any heart problems documented within one year of 
separation from service.  An examination of April 1950 
indicated a normal cardiovascular system.  There is no 
evidence of record that shows he was diagnosed with a 
cardiovascular disorder in service or for many years after 
service.  The cardiovascular disorder that was listed on the 
death certificate as causing death has not been related to 
service or to the veteran's service-connected pulmonary 
tuberculosis by any evidence of record.  This is negative 
evidence against the appellant's claim because it fails to 
demonstrate that the veteran's principal or contributory 
cause of death was related to service.  

Next, this discussion turns to the service-connected 
pulmonary tuberculosis and the appellant's contentions that 
this underlying disorder contributed to the veteran's death.  
In support of her claim is a statement of March 2000 from 
John H. Poehlman, M.D. that attributes the veteran's lung 
disease to his cause of death.  Dr. Poehlman found the 
veteran's lung disease, characterized by chronic scarring in 
the lungs and chronic problems with hypoxemia, contributed in 
a major fashion to his overall decline in health and eventual 
death.  He did not attribute the lung disease to residuals of 
pulmonary tuberculosis.  He refers to Dr. J. Pine, Chief of 
the Pulmonary Section of Medicine at the Emory Clinic who had 
treated the veteran since 1998, and who felt that the 
veteran's underlying lung disease contributed in a major 
fashion to his overall decline in health and eventual death.  
This evidence does not support the appellant's claim because 
it fails to provide the required nexus opinion linking the 
cause of the veteran's death to his residuals of pulmonary 
tuberculosis.  It is clear that the veteran had pulmonary 
problems prior to his death, but no competent medical 
evidence connects those problems to and identified residuals 
of tuberculosis, which was found to be inactive in 1949 and 
never discussed in the medical record again except to note 
that he had a history of the diagnosis.  

Other medical evidence of record discusses the connection 
between the veteran's lung disease and his cardiovascular 
disease, including a June 1998 discharge summary from the 
Hamilton Medical Center signed by Dr. Poehlman.  This report 
states that there may be other contributing etiologies of the 
veteran's heart disease, without specifically attributing it 
to the lung disease.  Very few treatment or other records of 
Dr. Poehlman are associated with the file.  Another discharge 
summary from the same facility in July 1998 states that the 
veteran's bilateral pleural effusions were of uncertain 
etiology and were not totally related to heart failure alone.  
Other records from this time period show treatment by Dr. 
Pine, but nowhere does he offer a written opinion as to any 
connection between the veteran's service-connect pulmonary 
tuberculosis and his pulmonary problems of 1998.  This is 
negative evidence against the appellant's claim because 
nowhere in this evidence do any of the examiners connect the 
veteran's end of life pulmonary findings with the pulmonary 
tuberculosis found to be inactive in 1949.  

Upon the Board's directive in its September 2004 remand, a VA 
medical opinion was obtained.  In April 2005 a pulmonary 
specialist reviewed the veteran's clinical record to obtain a 
nexus opinion.  The examiner found that the veteran's 
pulmonary tuberculosis did not contribute substantially or 
materially to his death or make him materially less capable 
of resisting the effects of the cardiovascular disease that 
resulted in his death.  His noted in his opinion the records 
addressing tuberculosis diagnosed in the late 1940s and 1950, 
as well as records from Emory University Hospital dated in 
1998 that made no mention of scaring or changes suggestive of 
tuberculosis.  Because this evidence does not provide the 
required link between the veteran's service-connected 
tuberculosis and the cause of the veteran's death, it is 
evidence is against the appellant's claim.  

The Board finds the preponderance of the evidence is against 
the appellant's claim for service connection.  In April 2005 
and June 2004 letters the appellant wrote that she has no 
additional evidence to submit in support of this claim, that 
she has stated her case completely, and that all of her 
husband's physicians have been contacted and provided all the 
information they have.  Given all of this and all of the 
above reasons, the appellant's claim for service connection 
is denied.  

The sincerity of the appellant's belief that her husband's 
death is related to service is unquestioned.  Questions 
regarding the cause of death and any relation or nexus to 
service have been found to be the province of trained health 
care professionals.  They enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, see Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
and appellant's lay opinions in this regard cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  It does not appear 
from the record that the appellant has any special medical 
training in this regard. 

Thus, taking into consideration all the evidence of record, 
the Board does not find that the veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  

The representative suggests that had the veteran filed a 
claim for benefits during his lifetime, he would have been 
granted benefits associated with his in-service pulmonary 
tuberculosis.  It is regrettable that the veteran did not 
avail himself of this process, but it is inappropriate for 
the Board to speculate on the outcome of a hypothetical claim 
in this regard.  

Dependency and Indemnity Compensation (DIC) under § 1318 

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The appellant's application was received 
by the RO on March 24, 2000.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) The VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  

The appellant is entitled to apply for DIC benefits as the 
surviving spouse of the veteran and because the veteran's 
death was not due to wilful misconduct.  However, the veteran 
was not rated 100 percent disabled for a service-connected 
disability and was not a prisoner of war.  Accordingly, DIC 
benefits are not warranted on these bases.  

The Board further finds that while the veteran was not 
receiving a total rating at the time of his death, he was 
also not "entitled to receive" such benefits pursuant to 
the requirements discussed above.  The veteran never applied 
for compensation and a decision affecting service connection 
and the rate of disability was never rendered during the 
veteran's lifetime.  For all of these reasons, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is not warranted.  

Dependents' Educational Assistance (DEA) under Title 38, 
U.S.C., Chapter 35.

Under applicable laws and regulations, a person eligible for 
Chapter 35 educational assistance is defined as a surviving 
spouse of a veteran who (1) died of a service-connected 
disability, or (2) died while having a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability, arising out of active military, naval, 
or air service after the beginning of the Spanish-American 
war.  38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2).  

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
While the appellant meets the definition of a surviving 
spouse, 38 C.F.R. §§ 3.1(j), 3.50(b), 3.807, the evidence 
does not show that the cause of the veteran's death, 
cardiovascular disease, was service connected, or that his 
tuberculosis had been evaluated as total and permanent in 
nature or arose from a service connected disability.  Since 
the requirements for eligibility have not been met, the 
appellant is not entitled to VA educational assistance under 
Chapter 35. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in September 2004, October 2001, and July 
2001.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection for the cause 
of the veteran's death, the appellant is not prejudiced by 
the failure to provide her that further information. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
have been informed of the evidence considered, the pertinent 
laws and regulations, and the rationale for the decision 
reached in denying the claims.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claims.  VA obtained a medical opinion addressing the key 
question in the claim.  The Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  Dependency and Indemnity Compensation (DIC) benefits 
available under the provisions of 38 U.S.C.A. § 1318 are 
denied.  Benefits available via Dependents' Educational 
Assistance (DEA) under Title 38, United States Code, Chapter 
35, are denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


